 1 MIRANDA KANE (CSBN 150630)
   JULIA M. BREYER (CSBN 284706)
 2 KANE +KIMBALL LLP
   803 Hearst Avenue
 3 Berkeley, CA 94710
   (510) 704-1400
 4 Email: mkane@kanekimball.com
   Email: jbreyer@kanekimball.com
 5
   Attorneys for Marc H. Berger
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN FRANCISCO DIVISION

11

12 UNITED STATES OF AMERICA,                          )   NO. CR-17-491-RS
                                                      )
13      v.                                            )   STIPULATION AUTHORIZING RELEASE OF
                                                      )   PASSPORT AND MODIFYING CONDITIONS
14 MARC HOWARD BERGER,                                )   OF SUPERVISED RELEASE; ORDER
                                                      )
15           Defendant.                               )
                                                      )
16                                                    )
                                                      )
17

18
             On September 18, 2017, this Honorable Sallie Kim placed Defendant Marc H. Berger on pretrial
19
     release in the above-referenced matter subject to certain conditions, including that he surrender his
20
     passport to Pretrial Services (PTS). Dkt No. 6. While on pretrial release, Mr. Berger was authorized to
21
     travel freely within the United States as long as he provided his itinerary to PTS in advance. Mr. Berger
22
     obtained Court permission to travel internationally on two occasions while on pretrial release. Dkt. Nos.
23

24 25, 33.

25           On December 14, 2018, this Honorable Court sentenced Mr. Berger to eight months’

26 imprisonment followed by a one-year term of supervised release. See Dkt. No. 242. At the time of

27 sentencing, the Court ordered that Mr. Berger’s conditions of pretrial release remain in effect pending

28 STIPULATION AND [PROPOSED] ORDER AUTHORIZING
   RELEASE OF PASSPORT AND MODIFYING
   CONDITIONS OF SUPERVISED RELEASE
   [CR-17-491-RS]
30
 1 his surrender to the Bureau of Prisons (BOP). Mr. Berger surrendered to the custody of the BOP at

 2 Lompoc USP on March 6, 2019. According to the Bureau of Prisons federal inmate locator, Mr.

 3 Berger’s projected release date is November 4, 2019. See BOP.gov Inmate Locator for Marc Berger,

 4
     Reg. No. 24507-111, available at https://www.bop.gov/inmateloc/ (last visited Mar. 18, 2019). Mr.
 5
     Berger’s current conditions of supervised release require that he seek advance permission from the
 6
     United States Probation Office (USPO) or the Court in advance of traveling outside the district. There is
 7
     no requirement that Mr. Berger’s passport be lodged with any federal agency. See Dkt. No. 242.
 8
            Mr. Berger now requests that his supervised release conditions be modified to allow him to travel
 9
10 freely within the United States with advance notice to USPO. Mr. Berger’s elderly father resides alone

11 in Chicago, Illinois, and his son and three grandchildren live in the Central District of California.

12 Assistant United States Attorney Robert Leach has no objection to this proposed modification. The

13 USPO, via Probation Officer Catheryn Grier, takes no position.

14
            Mr. Berger also seeks the return of his passport, as he is no longer subject to the terms of his
15
     pretrial release. In light of his custodial status, he requests that his passport be released from Pretrial
16
     Services to his wife, Katherine Berger. Mr. Berger’s formerly-assigned Pretrial Services Officer, Jessica
17
     Portillo, has advised that absent a court order, PTS’s standard policy is to send a defendant’s passport
18
     directly to the State Department upon conviction and sentencing. Ms. Portillo has no objection to
19

20 returning the passport pursuant to a court order. AUSA Leach likewise has no objection to this request.

21 SO STIPULATED.

22

23 Dated:           March 19, 2019                                         /s/
                                                                    JULIA BREYER
24                                                                  Attorney for Defendant Marc H. Berger
25

26                                                                  DAVID ANDERSON (CABN 149604)
                                                                    United States Attorney
27

28 STIPULATION AND [PROPOSED] ORDER AUTHORIZING
   RELEASE OF PASSPORT AND MODIFYING
   CONDITIONS OF SUPERVISED RELEASE
   [CR-17-491-RS]
30
 1

 2 Dated:           March 19, 2019                                      /s/
                                                                 ROBERT S. LEACH
 3                                                               Assistant United States Attorney
 4
                                             ORDER
 5
     GOOD CAUSE BEING SHOWN Pretrial Services for the Northern District of California shall
 6
     immediately release Mr. Berger’s passport to his wife, Katherine Berger. Mr. Berger’s conditions of
 7
     supervised release shall be modified to allow him to travel freely within the United States with advance
 8

 9 notice to the United States Probation Office (USPO). Any international travel shall require advance
10 permission from the USPO or the Court. All other conditions of supervised release set forth in Mr.

11 Berger’s Judgment & Commitment Order shall remain in full force and effect.

12 IT IS SO ORDERED.

13

14 Dated: 3/19/19                                __                                  _
                                                         HON. RICHARD SEEBORG
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28 STIPULATION AND [PROPOSED] ORDER AUTHORIZING
   RELEASE OF PASSPORT AND MODIFYING
   CONDITIONS OF SUPERVISED RELEASE
   [CR-17-491-RS]            3
30
